DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is a non-final rejection.
Claims 1-12 are pending
Claims 1-12 are rejected under 35 USC § 101 
Claims 1-12 are rejected under 35 USC § 103

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 4-16-2019 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-12] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more.
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-12, the claims recite an abstract idea of providing an IP asset title insurance. 
Independent Claims 1 and 7 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1 and 7 recite a method and system for providing IP asset title insurance by means of a centralized and distributed data architecture.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “evaluating a premium rate of an insurance policy related to title of an intellectual property asset transaction”; “offering at least one party to the transaction an insurance on title for the intellectual property asset”; “upon acceptance of the insurance by the at least one party to the transaction, recording … contract … which when executed collects a policy premium from the at least one party to the transaction“; “determining the status of an insurance claim”; and “distributing a policy amount as included in the smart contract“; belong to the grouping of mental processes under concepts performed in the human mind including observation and evaluation as it recites: “providing an IP asset title insurance”. Alternatively it belongs to the grouping of certain methods of organizing human activity within the bucket of fundamental economic principles or practices (including insurance) as it recites: “providing an IP asset title insurance”. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claims 1 and 7 recite: “occurring on a secure ledger distributed network”; and “a smart…on the secure ledger distributed network“. In addition claim 7 recites: “a processor“; that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Accordingly, the claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two, claims 1 and 7 recite: “occurring on a secure ledger distributed network”; and “a smart…on the secure ledger distributed network“. In addition claim 7 recites: “a processor“; that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Accordingly, the claims do not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  
Claims 2-6, dependent on claim 1 and claims 8-12, dependent on claim 7 are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 7 respectively. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101. As a result they are rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2).
Claim 2 dependent on claim 1; and claim 8 dependent on claim 7 amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claims 1 and 7 respectively, by reciting “wherein said smart contract is an Ethereum contract”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 3 dependent on claim 1; and claim 9 dependent on claim 7 merely add to the abstract idea of claims 1 and 7 respectively.  By reciting “wherein said premium rate takes into account validity of said intellectual property asset”; it adds to the abstract idea of providing an IP asset title insurance whereby said premium rate takes into account validity of said intellectual property asset without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1; and claim 10 dependent on claim 7 merely add to the abstract idea of claims 1 and 7 respectively.  By reciting “wherein said premium rate takes into account infringement of said intellectual property asset”; it adds to the abstract idea of providing an IP asset title insurance whereby said premium rate takes into account infringement of said intellectual property asset without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 1; and claim 11 dependent on claim 7 amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claims 1 and 7 respectively, by reciting “wherein said secure ledger distributed network is constructed with peer to peer communication processors”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 6 dependent on claim 1; and claim 12 dependent on claim 7 merely add to the abstract idea of claims 1 and 7 respectively.  By reciting “wherein said offering is distributed to a plurality of potential investors”; it adds to the abstract idea of providing an IP asset title insurance whereby said offering is distributed to a plurality of potential investors without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 1, 3-7 and 9-12 are rejected by 35 U.S.C. 103 as being un-patentable by Murugesan et.al (US 2020/0051174 A1) hereinafter “Murugesan” in view of Risen et.al (US 6018714 A) hereinafter “Risen”.

Regarding claim 1 and 7 Murugesan teaches:
A method for providing IP Asset Title Insurance, the method comprising: 
evaluating a premium rate of an insurance policy related to title of an intellectual property asset transaction occurring on a secure ledger distributed network; (See at least [0025] via: “…Insurance companies are typically businesses that provide coverage, in the form of compensation resulting from loss, damages, injury, treatment or hardship in exchange for premium payments. The risk of occurrence is usually calculated to determine the cost to replace (i.e. pay for) the loss to determine the premium amount…”; in addition see at least [0027] via: “…Referring to the drawings, FIG. 1a depicts an exemplary insurance platform managed on a distributed ledger, generally 100a, in accordance with some embodiments. Insurance platform 100a can utilize a distributed ledger (e.g., a blockchain or other distributed ledger technology) to manage risk in insurance products. In certain embodiments, insurance platform 100a can include one or more policy holders 110 that each purchase a policy 120. Each policy 120 can be managed by one or more policy admins 150 (e.g., insurance companies)…”; in addition see at least [0030] via: “…FIG. 1c depicts an embodiment of a distributed ledger, in accordance with certain embodiments. Embodiments of ledger 182 may be a distributed peer-to-peer network, including a plurality of nodes 184. Ledger 182 may represent a computing environment for operating a decentralized framework that can maintain a distributed data structure. In other words, ledger 182 may be a secure distributed transaction ledger or a blockchain that may support document management. Each node 184 may maintain an individual public ledger (i.e. maintained publicly) according to set procedures that employ cryptographic methods and consensus algorithm(s) (e.g., a process used to achieve agreement on a single data value among distributed systems). In view of the public nature of the ledger and the proof-of-work concept, the nodes 184 collectively create a decentralized, trusted network. Further, embodiments of the publicly decentralized trusted ledger 182 may be accessible by computing device 186 for verifying a transaction, completing a transaction, or viewing transactions details. For example, distributed ledger 182 can include smart contracts that reflect at least one of the steps, methods, and processes conveyed herein. In some aspects, distributed ledger 182 can include one or more of computing device 165 and exchange 170….”)  Nevertheless Murugesan is silent regarding the insurance to be related to title of an intellectual property asset which is taught by Risen: (See at least [column 9, lines 44-51] via: “…After the patent or other intellectual property has been valued, an actuarial analysis or other technique can be used to determine a suitable premium for insuring the value of the patent or other intellectual property. In the patent claims which are provided below, this premium is referred to in a general way as "a cost of providing compensation for an unexpected change in value" of the intellectual property asset or assets….”; in addition see at least [column 10, lines 24-26] via: “…The premium typically is paid by the purchaser of the intellectual property…”) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Murugesan to incorporate the teachings of Risen because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Murugesan’s teaching regarding management of an insurance platform executed on a distributed system, such as a blockchain, whereby each insurance product has a policy smart contract deployed by its policy administrator that is associated with one or more risk pools and where risk pools are smart contracts that collect and store funds securely on the distributed system, as well as paying out insurance claims upon request could be modified to include Risen’s teaching regarding a method of providing protection against an unexpected change in value of an intellectual property asset in order to make available the possibility of managing an intellectual property insurance platform executed on a distributed system, where each insurance product has a policy smart contract.  

offering at least one party to the transaction an insurance on title for the intellectual property asset; (See at least [0020] via: “… As used herein, “smart contracts” are computer protocols that can operate on blockchains or distributed ledgers and perform predetermined transactions as well as digitally facilitate, verify, or enforce the negotiation or performance of contracts and/or contractual obligations. The examples described herein enable an insurance company to issue policies to one or more policy holders…”)
upon acceptance of the insurance by the at least one party to the transaction, recording a smart contract on the secure ledger distributed network, which when executed collects a policy premium from the at least one party to the transaction; (See at least [0023] via: “…An insurance premium can be received from an insurance policy holder. The insurance premium can include a second fiat currency. A risk pool premium can be transferred to an insurance policy risk pool. The risk pool premium can include a first amount of the insurance premium. The insurance policy risk pool can be associated with an insurance policy selected by the insurance policy holder…”)
determining the status of an insurance claim; and (See at least [“In response to receiving an approved policy claim associated with the insurance policy, a second amount of the risk pool premium can be transferred to the insurance policy holder.”] and [0025] via: “…Insurance companies are typically businesses that provide coverage, in the form of compensation resulting from loss, damages, injury, treatment or hardship in exchange for premium payments. The risk of occurrence is usually calculated to determine the cost to replace (i.e. pay for) the loss to determine the premium amount…”; in addition see at least [0026] via: “… Traditionally, insurance companies pool premium funds and payout claims from the pooled funds. As used herein, a “payout” is the money paid to insurance policyholders (hereinafter “policyholders”) when claims are accepted….”)
distributing a policy amount as included in the smart contract. (See at least [0020] via: “… As used herein, “smart contracts” are computer protocols that can operate on blockchains or distributed ledgers and perform predetermined transactions as well as digitally facilitate, verify, or enforce the negotiation or performance of contracts and/or contractual obligations. The examples described herein enable an insurance company to … payout one or more claims using risk pools…”)  

Regarding claims 3 and 9 Murugesan and Risen teach the invention as claimed and detailed above with respect to claims 1 and 7 respectively. Murugesan is silent the following limitation that is taught by Risen:
wherein said premium rate takes into account validity of said intellectual property asset.  (See at least [column 7, lines 34-36] via: “…the invention is instead directed to insuring the validity of the intellectual property…”; in addition see at least [column 12, lines 24-35] via: “…Referring to FIG. 1, a flowchart that illustrates a method of preparing and issuing an insurance proposal for intellectual property assets is shown and is designated as 10. The intellectual property that is to be the subject of the proposal is selected in step 12. A validity and enforceability analysis of the intellectual property is conducted in step 14. An expected monetary value or set of values for the intellectual property during period T is determined in step 16. This value or set of values is provided to the proposed insurer in step 18. Suitable values for premium, coverage, and the term of coverage are determined in step 20, and an insurance proposal form is generated in step 22…”)

Regarding claims 4 and 10 Murugesan and Risen teach the invention as claimed and detailed above with respect to claims 1 and 7 respectively. Murugesan is silent the following limitation that is taught by Risen:
wherein said premium rate takes into account infringement of said intellectual property asset.  (See at least [column 10, lines 7-19] via: “…In exchange for insurance coverage, the insured party or prospective insured party would pay an insurance premium at an appropriate time. … it is envisioned that the insurer would pay the insured party the value of the intellectual property which is insured minus a deductible if the intellectual property asset or assets were subsequently found to be invalid or unenforceable in a court of law. Other variations …could include partial payments by the insurer if, for example, the intellectual property asset were found to have a substantially lower value than originally thought, due, for example, to the development of a noninfringing competitive product by a third party…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Murugesan to incorporate the teachings of Risen because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Murugesan’s teaching regarding management of an insurance platform executed on a distributed system, such as a blockchain, whereby each insurance product has a policy smart contract deployed by its policy administrator that is associated with one or more risk pools and where risk pools are smart contracts that collect and store funds securely on the distributed system, as well as paying out insurance claims upon request. could be modified to include Risen’s teaching regarding a method of providing protection against an unexpected change in value of an intellectual property asset in order to make available the possibility of managing an intellectual property insurance platform executed on a distributed system, where each insurance product has a policy smart contract.

Regarding claims 5 and 11 Murugesan and Risen teach the invention as claimed and detailed above with respect to claims 1 and 7 respectively. Murugesan also teaches:
wherein said secure ledger distributed network is constructed with peer to peer communication processors. (See at least [0030] via: “…FIG. 1c depicts an embodiment of a distributed ledger, in accordance with certain embodiments. Embodiments of ledger 182 may be a distributed peer-to-peer network, including a plurality of nodes 184….”) 

Regarding claims 6 and 12 Murugesan and Risen teach the invention as claimed and detailed above with respect to claims 1 and 7 respectively. Murugesan also teaches:
wherein said offering is distributed to a plurality of potential investors.  (See at least [0027] via: “…Each policy 120 can be managed by one or more policy admins 150 (e.g., insurance companies). One or more investors 140 may invest in insurance platform 100, for example, with an intention of receiving a return on their investments. For example, investors 140 may be one or more of insurance companies, institutional investors, and retail investors…) 

Claims 2 and 8 are rejected by 35 U.S.C. 103 as being un-patentable by Murugesan in view of Risen and in further view of Bryan et.al (US 2020/0151709 A1) hereinafter “Bryan”.

Regarding claims 2 and 8 Murugesan and Risen teach the invention as claimed and detailed above with respect to claims 1 and 7 respectively. Murugesan and Risen are silent the following limitation that is taught by Bryan:
wherein said smart contract is an Ethereum contract.  (See at least [0118] via: “…The contents 106 of the blocks 503 in a blockchain 500 may contain virtually any type of data. However, as depicted by FIG. 5B, programmable data records, such as one or more smart contracts 514, can be stored as the block content 106. For example, a network 516 may construct a new block 518 containing N, or an arbitrary number of, smart contracts 514….”; in addition see at least [0025] via: “…Various blockchain technologies may be used for implementing the disclosure herein, including Bitcoin, Ethereum…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Murugesan to incorporate the teachings of Bryan because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Murugesan’s teaching regarding management of an insurance platform executed on a distributed system, such as a blockchain, whereby each insurance product has a policy smart contract deployed by its policy administrator that is associated with one or more risk pools and where risk pools are smart contracts that collect and store funds securely on the distributed system, as well as paying out insurance claims upon request could be modified to include Bryan’s teaching regarding using Ethereum as the blockchain technology for smart contracts in order to make available the use of the Ethereum technology to implement smart contracts.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PIERRE L MACCAGNO/
Examiner, Art Unit 3697

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697